             Case 1:20-cv-00715-UNA Document 3 Filed 04/23/20 Page 1 of 3
                                                                                      FILED
                                                                                            4/23/2020
                                                                                 Clerk, U.S. District & Bankruptcy
                             UNITED STATES DISTRICT COURT                        Court for the District of Columbia
                             FOR THE DISTRICT OF COLUMBIA


Precious Okereke,                              )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       Civil Action No. 20-715 (UNA)
                                               )
Rya W. Zobel et al.,                           )
                                               )
                 Defendants.                   )


                                   MEMORANDUM OPINION

        This matter, filed pro se, is before the Court on consideration of plaintiff’s complaint and

application to proceed in forma pauperis. The application will be granted, and this case will be

dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of the case “at any time” the

court determines that it is frivolous).

        Plaintiff is a resident of Boston, Massachusetts. She has sued three circuit judges -- two in

the United States Court of Appeals for the First Circuit and one in the Second Circuit, and two

district court judges -- one in the United States District Court for the District of Massachusetts and

one in the Southern District of Florida. See Compl. at 4; Compl. Attachments. Plaintiff previously

sued the lead defendant, U.S. District Judge Rya W. Zobel, in the District of Massachusetts and

then sued the judge who presided over that case, Indira Talwani, in this Court. See Okereke v.

Torruella, No. 20-cv-00042 (UNA), Complaint. Plaintiff admits that “[t]his lawsuit originated

from” yet another case she filed in the District of Massachusetts, which was dismissed. Compl. at

1; see Compl. Attachments (orders dismissing plaintiff’s case and her appeal). Like before, this

lawsuit is based on plaintiff’s disagreement with the judicial defendants’ rulings, and it seeks $75

million in compensatory and punitive damages from each defendant. Id. at 7.


                                                   1
           Case 1:20-cv-00715-UNA Document 3 Filed 04/23/20 Page 2 of 3



        An “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from

the face of the pleading that the named defendant is absolutely immune from suit on the claims

asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Judges enjoy absolute

immunity from suits based on acts taken in their judicial capacity, so long as they have jurisdiction

over the subject matter. Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam)

(citing cases). Consequently, a complaint, such as here, against judges who have “done nothing

more than their duty” is “a meritless action.” Fleming v. United States, 847 F. Supp. 170, 172

(D.D.C. 1994), cert. denied 513 U.S. 1150 (1995); see accord Caldwell v. Kagan, 777 F. Supp. 2d

177, 179 (D.D.C. 2011) (finding “claims against the district and court of appeals judges . . . patently

frivolous because federal judges are absolutely immune from lawsuits predicated, as here, for their

official acts”).

        In addition, complaints lacking “an arguable basis either in law or in fact” are subject to

dismissal as frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Crisafi, 655 F.2d at

1307-08 (“A court may dismiss as frivolous complaints reciting bare legal conclusions . . ., or

postulating events and circumstances of a wholly fanciful kind.”). Plaintiff’s complaint satisfies

this standard as well. So, this case will be dismissed with prejudice. See Firestone v. Firestone,

76 F.3d 1205, 1209 (D.C. Cir. 1996) (per curiam) (“A dismissal with prejudice is warranted . . .

when a trial court ‘determines that the allegation of other facts consistent with the challenged

pleading could not possibly cure the deficiency.’”) (quoting Jarrell v. United States Postal Serv.,

753 F.2d 1088, 1091 (D.C. Cir. 1985) (emphasis omitted)).

        Plaintiff is warned that she will not make a mockery of this court by continuing to file such

frivolous actions, which serve no purpose and waste precious judicial resources. “Leave to file a

claim in forma pauperis has always been a matter of grace, a privilege granted in the court’s



                                                  2
          Case 1:20-cv-00715-UNA Document 3 Filed 04/23/20 Page 3 of 3



discretion . . ., and denied in the court’s discretion when that privilege has been abused by filing

claims or appeals that are frivolous or otherwise not taken in good faith.” Ibrahim v. District of

Columbia, 208 F.3d 1032, 1036 (D.C. Cir. 2000) (citations omitted). If plaintiff persists in

morphing dismissals of her cases and appeals into separate civil actions, she will lose the privilege

of proceeding in forma pauperis and will “have to do [that] on [her] own dime.” Hurt v. Social

Security Admin., 544 F.3d 308, 310 (D.C. Cir. 2008).          A separate order accompanies this

Memorandum Opinion.



                                                      _________s/_____________
                                                      AMY BERMAN JACKSON
Date: April 23, 2020                                  United States District Judge




                                                 3
